U.S. SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-K (Mark One) S ANNUAL REPORT UNDER SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No Fee Required) FOR THE FISCAL YEAR ENDED DECEMBER 31, 2009 £ TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 (No Fee Required) For the transition period from to Commission File Number:0-17893 TELTRONICS, INC. (Name of small business issuer in its charter) Delaware 59-2937938 (State or other jurisdiction of Incorporation or organization) (IRS Employer Identification Number) 2511 Corporate Way, Palmetto, Florida34221 (Address of principal executive offices)(Zip Code) Issuer's telephone number, including area code:(941) 753-5000 Securities registered pursuant to Section 12(g) of the Exchange Act: Common stock, $.001 par value (Title of Class) Indicate by check mark if the registrant is a well-known seasoned issuer, as defined in Rule 405 of the Securities Act.Yes£NoT Indicate by check mark if the registrant is not required to file reports pursuant to Section 13 or Section 15(d) of the Act.Yes£NoT Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesTNo£ Indicate by check mark if disclosure of delinquent filers pursuant to Item 405 of Regulation S-K is not contained herein, and will not be contained, to the best of registrant’s knowledge, in definitive proxy or information statements incorporated by reference in Part III of this Form 10-K or any amendment to this Form 10-K.N/AT Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act:(Check one): Large accelerated filer £ Accelerated filer £ Non-accelerated filer£ Small reporting company T (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes£NoT The aggregate market value on the OTC Bulletin Board of the Registrant's common stock held by non-affiliates, computed by reference to the average bid and asked price of the common stock on the OTC Bulletin Board as of the last business day of Teltronics' most recently completed second fiscal quarter (June 30, 2009), was approximately $985,884.For purposes of computing such market value, the Registrant has assumed that affiliates include only its executive officers, directors and 5% stockholders. This determination of affiliate status has been made solely for the purpose of this Report, and the Registrant reserves the right to disclaim that any such individual is an affiliate of the Registrant for any other purposes. As of March 22, 2010, 8,708,539 shares of the Registrant's common stock, par value $.001, were issued and outstanding. DOCUMENTS INCORPORATED BY REFERENCE Exhibit index appears on pages 55. ii TABLE OF CONTENTS PAGE NUMBER PART I ITEM 1. BUSINESS 1 ITEM 2. PROPERTIES 7 ITEM 3. LEGAL PROCEEDINGS 7 ITEM 4. SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS 7 PART II ITEM 5. MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS 8 ITEM 6. SELECTED FINANCIAL DATA 10 ITEM 7. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS 11 ITEM 7A. QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK 18 ITEM 8. FINANCIAL STATEMENTS 19 ITEM 9. CHANGES IN AND DISAGREEMENTS WITH ACCOUNTANTS AND FINANCIAL DISCLOSURE 40 ITEM 9A(T). CONTROLS AND PROCEDURES 40 PART III ITEM 10. DIRECTORS AND EXECUTIVE OFFICERS OF THE REGISTRANT 41 ITEM 11. EXECUTIVE COMPENSATION 43 ITEM 12. SECURITY OWNERSHIP AND CERTAIN BENEFICIAL OWNERS AND MANAGEMENT AND RELATED STOCKHOLDER MATTERS 48 ITEM 13. CERTAIN RELATIONSHIPS AND RELATED TRANSACTIONS 50 ITEM 14. PRINCIPAL ACCOUNTING FEES AND SERVICES 51 PART IV ITEM 15. EXHIBITS, FINANCIAL STATEMENT SCHEDULES AND REPORTS ON FORM 8-K 52 SIGNATURES 54 CERTIFICATIONS iii PART1 ITEM1.BUSINESS References in this report to the "Company," "Teltronics," "we," "our," or "us" mean Teltronics, Inc. together with its subsidiaries, except where the context otherwise requires.A number of statements contained in this Annual Report on Form 10-K are forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement will include words such as we "believe," "anticipate," "expect," or words of similar import.Similarly, statements that describe our future plans, objectives, strategies or goals are also forward-looking statements.These forward-looking statements involve a number of risks and uncertainties that may materially adversely affect the anticipated results.Such risks and uncertainties include, but are not limited to, the timely development and market acceptance of products and technologies, competitive market conditions, successful integration of acquisitions, the ability to secure additional sources of financing, the ability to reduce operating expenses and other factors described in the Company's filings with the Securities and Exchange Commission.Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements made herein and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-K and we disclaim any obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances.All dollar amounts are in thousands. General Teltronics, Inc., a Delaware corporation, designs, installs, develops, manufactures and markets electronic hardware and application software products, and engages in electronic manufacturing services primarily in the telecommunication industry. Management utilizes criteria provided in Accounting Standards Codification 280 “Segment Reporting” (“ASC280”) to define its operating segments.This standard defines an operating segment as a component of an enterprise (1) which engages in business activities from which it earns sales and incurs expenses, (2) whose operating results are regularly reviewed by the enterprises chief operating decision maker and (3) for which discrete financial information is available. The Company's operations are classified into two reportable segments, Teltronics, Inc. and Teltronics Limited (“UK”).During 2008 the Company closed the Mexico segment.This segment’s closing does not indicate a discontinuation of the Mexico business.Existing business and new business within Mexico is being handled by United States personnel.Operating segment data for 2009, 2008 and 2007 are summarized in Note 13 in the notes to the Consolidated Financial Statements in Part II and are incorporated herein by reference. Our Strategy We are committed to the design, development and support of innovative communications solutions that enable our customers to increase revenues, decrease costs and improve productivity.This includes: pure IP and hybrid based Switching Systems supporting converged voice and data communications for businesses of all sizes including government and education verticals; Contact Center solutions to effectively and efficiently manage voice, e-mail and web based customer interactions with support staff; and a comprehensive Alarm Management and Service Level Management solution through our Intelligent Systems Management product line. Our products are manufactured in our ISO 9001:2008 certified factory.This enables us to be more responsive to our customers, as well as providing an additional source of revenue through our ability to provide contract manufacturing services.We have invested in facilities that will allow us to 1 expand our manufacturing for our existing product lines and accommodate an increase in our contract manufacturing services business. TELTRONICS, INC. SEGMENT Intelligent Systems Management As companies adopt technologies to improve communication and collaboration, preventing network and system downtime is essential to the success of a business.The Teltronics Intelligent Systems Management (“ISM”) product line is designed to help service providers and enterprises reduce downtime for converged voice and data networks in today’s multi-vendor, multi-technology environments. With an increased focus on service level agreements in support of reduced downtime and improved end user productivity, Service Level Management has significantly grown in importance. Service providers and enterprises must be able to predict and prevent problems in order to ensure service quality and delivery.With this objective in mind, Teltronics has expanded its ISM product line to include monitoring and management for critical resources such as VoIP, servers, databases and applications.The expanded suite of ISM products is named Intelligent Service Level Management (“iSLM”).iSLM enables service providers and enterprises to proactively manage a wider variety of environments than ever before, including traditional PBXs, IP telephony, IT infrastructure and application performance.The iSLM product line consists of a centralized management system, IRISnGEN®, and three intelligent remote agents offering unique monitoring capabilities, NET-PATH®, VQProbe™ and NimBUS to provide a comprehensive Alarm Management and Service Level Management solution. iSLM IRISnGEN®.IRISnGEN is a best-in-class Windows based alarms management system which provides centralized visibility and control of all monitored systems.Critical data received by IRISnGEN from its Remote Agents (NET-PATH, VQProbe and NimBUS Agents) is displayed instantly through the Alarm Viewer which identifies problem severity, specific trouble areas and faulty equipment.IRISnGEN facilitates remote access to a customer site for correction of service affecting problems, thereby avoiding costly site visits and reducing downtime. Usability, customized reporting, geographical alarm display, alarm escalation, alarm correlation, and alarm forwarding are just a few of the key features of IRISnGEN.In addition a comprehensive Application Program Interface (API) is available to assist customers in integrating IRISnGEN with legacy management systems and databases. iSLM NET-PATH®.TheNET-PATH suite of intelligent remote agents are host-independent devices designed to monitor and report alarms for nearly any electronic device equipped with a serial interface, alarm contact or network connection.NET-PATH utilizes an architecture specifically engineered for unattended operation.It incorporates a built-in UPS to provide the highest possible reliability for monitoring mission-critical devices. Tremendous extensibility in data screening allows NET-PATH to detect and react to changing host conditions with customized responses.NET-PATH monitors legacy PBX equipment or IP Telephony communications systems and provides all of the data needed to effectively report and correct service-affecting problems. iSLM VQProbe™.VQProbe is a high performance, standards-based, non-intrusive call quality monitoring and diagnostic agent that integrates directly into the ISM/iSLM suite of products.It provides real-time visibility of network performance, detection of transient problems and comprehensive diagnostic data.VQProbe collects voice quality data transmitted in an RTCP-XR stream or measures key characteristics of the packet voice stream (RTP packets) and calculates real-time performance data used to detect, characterize and report transient problems.It provides detailed information on the severity and distribution of packet loss and discards due to jitter and other essential diagnostic data. Most importantly, VQProbe is able to detect the transient IP problems and assess their effects on call quality. 2 iSLM NimBUS.For data collection, service automation and service level management, NimBUS offers a comprehensive suite of infrastructure monitoring agents.NimBUS agents enable full coverage of heterogeneous IT infrastructures.Monitoring probes include support for networks, databases, servers, middleware, email, applications, web-based services, directory services, and much more. NimBUS open APIs, flexible architecture, and out-of-the-box third-party integrations and gateways, ensure that adapting to other management tools and monitoring processes is easily achieved. NimBUS is a Service Level Management platform that provides scalable, resilient, and reliable monitoring capabilities for Service Providers that wish to proactively manage their clients’ IT infrastructures and critical business services. Customer Contact Management Systems OmniWorks™.OmniWorks is a Windows client-server based, sophisticated multi-media customer contact and management system for use by enterprise operations whose mission includes receiving or launching large numbers of telephone calls.The product also has the capability of receiving or launching large quantities of emails, or accommodating real time web-based responses to product/services queries through "chat" sessions.The system detects information about callers, organizes the calls according to predetermined priorities, places the calls in "queues" to be serviced by employees, and may even route the calls based on the "skills" of the call handlers ("skills-based routing"). OmniWorks may be deployed in small call centers with only a few agents or call handlers, or it may be used in large, complex applications with hundreds of agents.OmniWorks integrates with the Cerato® product line and is available to any of the Company's distribution partners with support from its professional services group; however, the target market is larger users with sophisticated IT requirements and infrastructures. Switching Systems Building on decades of enterprise telephony leadership and experience, Teltronics switching systems offer 99.999% quality of service, mission critical reliability and scalability.With more than 15,000 systems in operation world wide, Teltronics is the solution of choice for a wide variety of industries including service providers, utilities, manufacturing, retail, government, education, healthcare and financial institutions.Scaling from 8 to 9,216 ports, the Cerato® family of products provides hybrid and pure IP solutions supporting small, medium and large enterprises with one or multiple locations. CERATO® ME and LE.Expanding on the success of the 20-20™, Teltronics launched a whole new range of products under the Cerato name.The Cerato ME and LE offers the same unsurpassed reliability and feature rich services customers have previously enjoyed but with a reduced footprint so less space is required for implementation.The Cerato ME and LE are full-featured, redundant, high-density communication systems with a complete set of calling features and multi-media applications supporting, analog, digital, VoIP and softphone subscribers. The ME consists of one high density common control shelf and any combination of high density expansion shelf, mid density expansion shelf and low density expansion shelf that can extend up to 2,048 ports. The LE consists of a common control shelf that is housed in one cabinet with redundant common equipment.As with the ME, the interface units are located in the high density expansion shelf, mid density expansion shelves and low density expansion shelves.Any combination of expansion shelves can extend up to 9,216 ports. As with the 20-20, these switching products may be configured for fully redundant common control when system availability is critical, such as in large call centers or critical government applications.As an example, a variant of the 20-20 is used in FAA ground-to-air and ground-to-ground applications where down time must be in the order of less than 5 seconds in a year.Known for its robust computer- 3 telephony interface, the Teltronics Switching Systems have been used by systems integrators throughout the world for large custom applications as well as "local dial tone" in small central office applications. CERATO Vision® IP (“VIP”).The Cerato VIP is a highly reliable, cost effective option for businesses requiring basic calling features but want the cost savings associated with a converged voice and data network.It operates as a stand alone phone system as well as a remote phone system which integrates with the Cerato ME or LE.The Cerato VIP family of products supports terminations to traditional Digital and Analog Public Switched Telephone Network (“PSTN”) as well as VoIP networks.It is available in a number of platforms that support 128 Direct VoIP terminations, T1/E1 Digital trunks, 8, 24 or 32 Analog Subscribers, 4 or 8 Analog LS trunks and includes an embedded SIP server. CERATO IP.Cerato IP is a pure VoIP PBX.Cerato IP uses Session Initiation Protocol (“SIP”) and is specifically designed to meet the needs of small to medium sized enterprises (both single-site and multi-location).The system combines the high speed access of broadband, the reliability of modern telecommunications, and the power of full-featured network servers to provide high quality voice and data communications to employees whether they work at the office, at home, or around the globe. Cerato IP can sit behind an existing legacy private branch exchange (“PBX”) to provide VoIP functionality, or connect directly to the PSTN and IP networks.It supports standard analog and digital trunk connections to the PSTN plus WAN gateway connections to corporate WANs or the Internet for VoIP calls irrespective of location.The system supports portal-to-portal VoIP internetworking to reduce inter-site call costs.Simplicity of installation, programming, and administration/use are some of Cerato IP’s most appealing benefits. Intuitive, easy to use graphical administration tools take the complexity out of system installation and administration, and Cerato IP's Fingertip Toolset™ enables employees to manage their own workstation settings and launch powerful integrated application suites at the touch of a button.Cerato IP supports a range of SIP phones including a touch-screen phone. Linux-based Cerato IP supports over 700 ports, including up to 500 IP phones, portal-to-portal VoIP internetworking, plus PSTN Gateways to support up to 96 analog trunks and/or analog phones and up to /trunks.The target Cerato IP market is customers with single or multi-site campus environments; a multi-site campus supporting over 4,000 phones. The Company continues to invest in engineering development to maintain and expand capabilities to include IP Telephony convergence. Emergency Response Systems The Company decided that the 911 Emergency business sector was not strategic to the overall future of the Company.The Company had already exited the PSAP business.The Telident product line was sold to Amcom Software, Inc. in January of 2008. Electronic Manufacturing Services Teltronics provides electronic manufacturing services for companies in the telecommunications, industrial control, test and measurement and other computer-related industries.Services include design and test ability reviews, turnkey material procurement and management, automated through-hole or surface mount circuit board assembly, in-circuit and functional test, and final mechanical integration. Teltronics' manufacturing operations are certified to ISO 9001:2008.The manufacturing facility is also UL registered. Through our quality certifications, Teltronics has established and demonstrated effective procedures and processes that ensure that all products are manufactured, installed and serviced under a quality system, which carries an internationally recognized and certified level of excellence. Teltronics' current manufacturing capacity should allow for increased growth of the Company's existing product lines and accommodate an increase in electronic manufacturing services business. 4 Trademarks, Patents and Copyrights We rely on patent, trademark, trade secret and copyright laws both to protect our intellectual property, including our proprietary technology, and to protect us against claims from others.We believe that we have direct intellectual property rights covering substantially all our material technologies.We currently hold a world-wide, non-exclusive, fully paid-up license to make, use and sell the inventions under approximately 40 U.S patents and numerous international patents and patent applications relating to the 20-20 digital switching product line.We consider the patents relating to our digital switching products to be the most important to our business.The U.S. patents relating to the 20-20 digital switching systems expire on various dates between 2010 and 2020.We have approximately 22 registered trademarks in the United States, of which we consider the 20-20 and the SEBea to be our most valuable.We license some technology from third parties that we use in providing manufacturing services to our customers.We believe that such licenses are generally available on commercial terms from a number of licensors.Generally, the agreements governing such technology grant us non-exclusive licenses regarding the subject technology and terminate upon a material breach by us. The Company also seeks to protect its confidential and proprietary information through the enforcement of confidentiality and non-compete agreements presently executed by key employees. Component Procurement The Company assembles a majority of its products at its manufacturing facility in Sarasota, Florida.All components used in the assembly of the Company's products are purchased from distributors and manufacturers. Purchase orders for components are placed from one month to six months in advance, depending on the supply sensitivity of a particular component. Most components are available from several sources, based upon current price quotations.If these suppliers should stop carrying or manufacturing components for the Company, the Company's operations could be adversely affected until alternative sources are located and increased operating costs could result from product re-engineering required to use such substitute components.Certain electronic components used in the Company's products are purchased through American distributors from sources outside of the United States.The costs of such components increase as the value of the United States dollar decreases in relation to foreign currencies. In addition, the availability of such components may be affected by factors external to the United States, including war, civil strife, embargo and export or import restrictions.Although there can be no assurance for the future, the Company has not experienced and does not anticipate experiencing any significant difficulty in purchasing components. Backlog The Company's backlog at December 31, 2009 was approximately $9,547, as compared to $17,181 at December 31, 2008.The Company's backlog is for orders that have scheduled deliveries or maintenance over the next twelve months, and is not an indication that the Company is unable to fulfill these requirements.Given the nature of our relationships with our customers, we allow our customers to reschedule deliveries, and therefore, backlog is not necessarily indicative of our future financial results. Seasonality The Company has experienced seasonality due in part to purchasing tendencies of our customers during the fourth and first quarters of each year.Consequently, results for the fourth and first quarters of each year are typically not as strong as results during the other quarters.The sales of the Company continued to be impacted by the general slowdown of telecommunications expenditures. 5 Customers Our core strategy is to establish and maintain long-term relationships with leading telecommunications customers.A small number of customers have historically represented a major portion of our net sales.The table below sets forth the respective portion of net sales for the applicable period attributable to our customers who individually accounted for more than 10% of our net sales in any respective period: Years Ended December 31, New York City Department of Education 50% 30% 24% Nielsen Media Research % 7% 11% We expect to continue to depend upon a relatively small number of customers for a significant percentage of our net revenue.The historic percentages in the table above are not necessarily indicative of the percentage of net sales that we may receive from any customer in the future. Competition The telecommunications network industry is highly competitive.For the Switching Systems and Contact Center product lines the dominate competitors are Cisco and Avaya, which acquired the business of NORTEL.For the iSLM product line our primary competitors are HP, IBM, BMC and NET IQ.We compete very favorably with all of our competitors based on price/total cost of ownership, reliability, scalability, technology, ease of administration, installation and use, customer service and technical support. Research and Product Development The Company maintains continuing research and development efforts directed toward enhancement of its existing product lines and development of new products.The Company's research and development expenditures during the fiscal years ended December 31, 2009, 2008 and 2007 were $2,826, $3,928 and $4,671, respectively. Regulatory Federal Communications Commission.The Company must comply with certain regulatory guidelines. Part 68 of the Federal Communications Commission ("FCC") Rules ("Part 68") contains the majority of the technical requirements with which telephone systems must comply to qualify for FCC registration for interconnection to the public telephone network. Part 68 registration represents a determination by the FCC that telecommunication equipment interfacing with the public telephone network complies with certain interference parameters and other technical specifications.FCC registration for the Company's products has been granted and the Company intends to apply for FCC registration for all of its new products. Certain of the Company's products are also subject to and comply with regulation under Part 15 of the FCC Rules ("Part 15") which requires equipment classified as containing a Class A computing device to meet certain radio and television signal interference requirements.Notwithstanding this minimum compliance; however, Part 15 provides that operators of equipment containing Class A computing devices may be required to take whatever steps are necessary to correct radio and television interference caused by operation of such equipment in a residential area. 6 Environmental.We are subject to a variety of federal, state, local and foreign environmental regulations relating to the use, storage, discharge and disposal of hazardous chemicals used during our manufacturing process.Although we believe that we are currently in substantial compliance with all material environmental regulations, any failure to comply with present and future regulations could subject us to future liabilities or the suspension of production.In addition, such regulations could restrict our ability to expand our facilities or could require us to acquire costly equipment or to incur other significant expense to comply with environmental regulations. Employees As of December 31, 2009, the Company had 186 employees. Available Information Copies of Teltronics' Annual Report on Form 10-K, Quarterly Reports on Form 10-Q, Current Reports on Form 8-K, and amendments to those reports filed or furnished pursuant to Section 13(a) or 15(d) of the Securities Exchange Act of 1934, as amended, are available free of charge through Teltronics' website (www.teltronics.com) as soon as reasonably practicable after we electronically file the material with, or furnish it to, the Securities and Exchange Commission.The information on our website is not, and shall not be deemed to be, a part of this report or incorporated into any other filings we make with the Securities and Exchange Commission. ITEM2.PROPERTIES Teltronics, Inc. recently signed a new lease agreement for a state of the art facility located in Palmetto, Florida.The new facility is comprised of 21,520 square feet office space and 30,000 square feet manufacturing space.The new lease agreement expires in 2025. Our old facility where our manufacturing continues to operate at December 31, 2009 is in Sarasota, Florida.The leased facility consists of approximately 72,000 square feet, approximately 36,000 square feet of which are used for laboratories and offices.The lease expires in February 2011. To date, Teltronics operates the business from both the new facility and the old facility in order to continue manufacturing processes.The move of the manufacturing plant to the Palmetto facility is anticipated for sometime during 2010. We lease a facility in Whitestone, New York that is the base of our technical support group.This lease expires in August 2010. The Company also leases offices in several locations under leases expiring at various dates.We believe that our existing facilities are suitable and adequate for our current needs. ITEM3.LEGAL PROCEEDINGS The Company from time to time is involved in legal actions arising in the ordinary course of business.With respect to these matters, management believes that it has adequate legal defenses or has provided adequate accruals for related costs such that the ultimate outcome will not have a material adverse effect on the Company's future financial position or results of operations. ITEM4.SUBMISSION OF MATTERS TO A VOTE OF SECURITY HOLDERS None. 7 PARTII ITEM5.MARKET FOR REGISTRANT'S COMMON EQUITY AND RELATED STOCKHOLDER MATTERS Our common stock currently trades on the OTC Bulletin Board under the symbol "TELT."The following table sets forth, for the fiscal quarters indicated the high and low bid quotations for the Company's common stock as reported on the OTC Bulletin Board.OTC Bulletin Board quotations reflect inter-dealer prices, without retail mark-up, markdown, or commission and may not necessarily represent actual transactions. COMMON STOCK High Low High Low PERIOD 1st Quarter $ 2nd Quarter 3rd Quarter 4th Quarter On March 22, 2010, the last reported sales price for the Company's common stock as reported on the OTC Bulletin Board was $1.63 per share.As of March 22, 2010, there were approximately 408 shareholders of record of the Company's common stock. The Company historically has not paid cash dividends on its common stock.The Company intends to retain all of its earnings for the future operation and growth of its business and does not intend to pay cash dividends in the foreseeable future.Additionally, certain covenants in our financing agreements restrict the payment of cash dividends. The Preferred Series A stock are restricted securities owned by the Company's Director and Senior Vice President of Business Development and are subject to resale restrictions including the right of the Company to approve or disapprove any sale, transfer or disposition to any third party not controlled by the Director.Each share is entitled to 400 votes and is not entitled to any dividends.Accordingly, this would give the Senior Vice President voting control of the Company. The Company has 12,625 shares of Preferred Series B Convertible stock outstanding at December 31, 2009 and 2008.The Preferred Series B Convertible stock provides for a $20 per share annual dividend, payable quarterly.The holder of the Preferred Series B Convertible stock has the right, at its option, to convert the 12,625 preferred shares to 721,429 common shares.The Company has the right, but not the obligation, to redeem the Preferred Series B Convertible stock in full at 100% of the face value plus accrued and unpaid dividends. Unpaid dividends accrue interest at 10% per annum.The Preferred Series B Convertible stock contains certain covenants, including the right to appoint a director which has been exercised by the holder. The Company has 40,000 shares of Preferred Series C Convertible stock outstanding at December 31, 2009 and 2008.The Preferred Series C Convertible stock, which is owned by an entity controlled by the Company’s Director and Executive Vice President of Business Development, provides for a $20 per share annual dividend, payable quarterly.The holder of the Preferred Series C Convertible stock has the right, but not the obligation, at its option, to convert the 40,000 preferred shares to 1,454,545 common shares, subject to adjustment.The Company has the right, but not the obligation, to redeem all or a portion of the then outstanding Preferred Series C Convertible stock at any time for 100% of the face value plus accrued and unpaid dividends.Unpaid dividends accrue interest at 10% per annum.As of December 31, 2009 and 2008, accrued interest on these Preferred Series C shares totaled $1,064 and $724, respectively. 8 The information relating to our equity compensation plans required by this item is included in Item 12 under the heading "Equity Compensation Plans" and incorporated by reference herein. STOCK PERFORMANCE GRAPH The following graph compares the cumulative total return on the Company’s Common Stock as compared to the cumulative total return for the Nasdaq Stock Market Total Return Index – US Companies, and the Nasdaq Stock Market – Telecommunications Stock Index.The Stock Performance Graph assumes $100 was invested in the stock or the index on December 31, 2004 and assumes that no dividends were paid. Five Year Cumulative Total Return Chart (Per $100 Invested) Teltronics, Inc. 81 63 56 6 NASDAQ Stock Market – US Companies 71 NASDAQ Stock Market – Telecommunications Stock 93 74 Five Year Cumulative Total Return Graph (Per $100 Invested at Fiscal Year Ending December 31,) 9 ITEM 6.SELECTED FINANCIAL DATA The following selected historical consolidated financial data was derived from the Company's audited financial statements and should be read in conjunction with the consolidated financial statements and the related notes thereto in Item 8 and "Management's Discussion and Analysis of Financial Condition and Results of Operations" in Item 7. Statement of Operations Data: Net sales $ Gross profit Recurring operating expense Impairment of fixed assets Impairment of goodwill and intangible assets Total operating expenses Income (loss) from operations ) 7 Other income (expense): Interest ) Non-operating gain (loss) 49 ) ) Total other income (expense) ) 5 ) ) Net income (loss) $ ) $ ) $ $ Net income (loss) available to common shareholders $ ) $ ) $ $ Net income (loss) per share: Basic $ $ ) $ ) $ $ Diluted $ $ ) $ ) $ $ Shares used to compute amount: Basic Diluted Balance Sheet Data: Working capital (deficiency) $ ) $ ) $ $ $ ) Total assets Line of credit, current portion of long-term debt and capital lease obligations Long-term debt and capital lease obligations, less current portion Total shareholders' deficiency $ ) $ ) $ ) $ ) $ ) 10 ITEM7.MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATIONS This management’s discussion and analysis should be read in conjunction with the consolidated financial statements and notes included elsewhere in this report on Form 10-K. A number of statements contained in this Annual Report on Form 10-K are forward-looking statements, which are made pursuant to the safe harbor provisions of the Private Securities Litigation Reform Act of 1995.These forward-looking statements can generally be identified as such because the context of the statement will include words such as we "believe," "anticipate," "expect," or words of similar import.Similarly, statements that describe our future plans, objectives, strategies or goals are also forward-looking statements. These forward-looking statements involve a number of risks and uncertainties that may materially adversely affect the anticipated results. Such risks and uncertainties include, but are not limited to, the timely development and market acceptance of products and technologies, competitive market conditions, successful integration of acquisitions, the ability to secure additional sources of financing, the ability to reduce operating expenses, and other factors described in the Company's filings with the Securities and Exchange Commission.Shareholders, potential investors and other readers are urged to consider these factors carefully in evaluating the forward-looking statements made herein and are cautioned not to place undue reliance on such forward-looking statements.The forward-looking statements made herein are only made as of the date of this Form 10-K and we disclaim any obligation to publicly update such forward-looking statements to reflect subsequent events or circumstances. General Overview The Company focuses on three major telecommunications markets.The first is the monitoring of alarms from PBXs, voice mail systems and data networks.This market is referred to as the Intelligent Systems Management market for which the product is sold directly to service companies to enable them to be pro-active in maintaining their systems.Typical service companies are companies such as Verizon, Black Box, Southwestern Bell (new AT&T), Telus and Bell Canada. The Company maintains a sales force nationwide to service these major customers.The Company has been successful in not only increasing the number of products sold to these customers, but also finding new service company customers.Typically the sales cycle would be six months to eighteen months while the customer tests the product before installation.A new customer would then purchase an IRISnGEN, which is a centralized piece of software that monitors the alarms at the remote sites.At the remote sites, the Company provides one of its SEB-II's or an SEBea, which is an alarms management, monitoring, pro-active computerized device.The Company expects to continue to invest in research and development to develop, not only next generation versions of the centralized Windows® NT based software (IRISnGEN), but also the SEB hardware including NET-PATH®. The second telecommunications market is in the Digital Switching Systems arena which involves providing telephone switches to Small and Medium Business Markets (“SMB”) as well as advanced Automatic Call Distribution.The Company's premier product in this market is the 20-20™ switching system. The 20-20 switching system offers a price competitive solution from 300 ports to just under 10,000.The 20-20 products are being sold both directly and through distributors, particularly outside the USA. The 20-20 switching system is technically approved by, and has been installed in, over 60 countries.Teltronics continues to support the international channels and the distributors of the 20-20 switching system sell to and provide installation and support for their customers. Teltronics also has some significant direct customers, in particular the New York City Department of Education, the City of New York Department of Corrections and the Federal Bureau of Prisons.These installations are supported by our organization in Whitestone, New York. 11 Although the Company continues to offer the 20-20 system in its Digital form, it also offers the ability to IP enable the 20-20, both to the desk top as well as to the PSTN/SIP trunks, etc. The latest iteration of the 20-20 is the re-engineered CERATO ME/LE which is a fully redundant high density hybrid IP PBX. The Company also offers a Contact Center product, OmniWorks.The product continues to be enhanced and the product now provides, web chat, e-mail, and multimedia to the Contact Center. The third telecommunications market is VoIP.The Company entered this market in the fourth quarter of 2003 with the introduction of Cypreon.Cerato IP (formerly Cypreon) combines the power of voice, data and video into a single, robust and feature rich solution.The market focus of this product is the SMB.Cerato IP allows these businesses to embrace cost and time saving advances previously reserved for only the largest of corporations. The system supports all the telephony features expected from a business communication private computer exchange (“PCX”) platform designed to address the requirements of small to medium enterprises, plus a variety of applications to enhance, streamline, and personalize business communications.Feature support includes most standard telephony functions, such as multi-party conference at the desktop, rules based call forwarding, message indication, hot desking, night service, attendant console support, and call park/page/pickup.A few of Cerato IP’s initial applications include unified messaging, voicemail, speech enabled automated attendant, contact center and contact management applications. Cerato IP’s ability to provide fully featured telephony functions, complimented and enhanced by intelligent call control applications, make it an attractive overall solution for improving, streamlining, and personalizing both internal and external business communications. One of the key features of the system is the simplified administration.Its browser based administrative interface makes programming and maintaining the system very user friendly. Cerato IP is designed to operate as both a single site and enterprise solution.The ability to interconnect multiple systems over an IP WAN allows hundreds of users independent of physical location to be seamlessly interconnected. The Company continues to invest in engineering development to maintain and expand its 20-20 switching systems capabilities to include IP Telephony convergence.With the introduction of IP Telephony gateways, the more than 15,000 20-20 end users can upgrade their systems, allowing them to retain the existing 20-20 system investments. Additionally, the Company has been successful in manufacturing its own products.To supplement its own business, the Company also sells electronic manufacturing services to companies that require high quality, but have low volume manufacturing demand.This enables the Company to maximize its production facility and more effectively absorb overhead costs. Critical Accounting Policies and Estimates The discussion and analysis of our financial condition and results of operations are based on our consolidated financial statements that have been prepared under accounting principles generally accepted in the United States of America.The preparation of financial statements in conformity with accounting principles accepted in the United States of America requires our management to make estimates and assumptions that affect the reported amounts of assets and liabilities and the disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenue and expenses during the reporting period. Actual results could materially differ from those estimates because the estimates represent judgments made at specific dates for events that are ongoing.Critical accounting policies have the potential to have the most significant impact on the consolidated financial statements. We have disclosed all significant accounting policies including our critical accounting policies in Note 2 to the consolidated financial statements included in this Form 10-K. 12 Our most critical accounting policies revolve around the manner in which the Company recognizes revenues and are summarized as follows: Revenue recognition Manufacturing.Revenues from sales of product, including our electronic manufacturing services business are recognized when title and risk of loss passes, which is generally when the product is shipped.Based on the Company's history of providing manufacturing services, we believe that collectibility is reasonably assured. Revenue Recognition – Multiple-Element Arrangements.Certain of the Company's arrangements include multiple deliverables, which consist of product, installation, and training.In the absence of higher-level specific authoritative guidance, the Company determines the units of accounting for multiple element arrangements in accordance with Accounting Standards Codification 605-25 “Revenue Recognition – Multiple-Element Arrangements” (“ASC 605-25”).Specifically, the Company will consider a delivered item as a separate unit of accounting if it has value to the customer on a standalone basis, if there is objective and reliable evidence of the fair value of the undelivered elements, and, if the arrangement includes a general right of return relative to the delivered element, delivery or performance of the undelivered element is considered probable and is substantially within the Company's control. On those contracts in which the customer accepts ownership of the individual deliverables, a general right of return exists on the deliverable and it is both probable and substantially within the Company’s control to deliver the remaining elements, revenues will be recognized as the customer accepts the deliverables. For those customers that only accept multiple deliverable projects at the conclusion of the project, revenue is recognized under either the completed contract method or the percentage-of-completion method depending on the right to require the customer to make progress payments to support their ownership investment and to approve the services performed to date if they meet the contract requirements.If the percentage-of-completion method is used, revenues and related costs are recognized as work on a contract progresses. The progress of a contract in terms of recognizing revenue and related costs is based on satisfying the milestones for the specific contract.Provision is made for any anticipated contract losses in the period that the loss becomes evident. Maintenance and Service.Revenues from support and maintenance activities are recognized ratably over the term of the maintenance period and the unrecognized portion is included in deferred revenue.Costs from support and maintenance activities are recognized when the related revenues are recognized or when those costs are incurred, whichever occurs first. Impairments If the carrying value of an asset exceeds the sum of estimated undiscounted future cash flows, an impairment loss is recognized for the difference between the estimated fair value and carrying value in accordance with Accounting Standards Codification 360-10 “Property, Plant and Equipment – Impairment of Long Lived Assets”.(“ASC 360-10”) The Company assesses the recoverability of goodwill and intangible assets not subject to amortization under Accounting Standards Codification 350 “Intangibles – Goodwill and Other” (ASC350”). Inventory obsolescence Inventories are stated at the lower of cost or market.In the electronics and telecommunications industry technology changes rapidly and, accordingly, a considerable amount of judgment is used when evaluating inventories for the level of obsolescence. 13 Results of Operations The following tables set forth certain data, expressed as a percentage of revenue, from the consolidated Statements of Operations for the years ended December 31, 2009, 2008 and 2007. Net sales % % % Gross profit Recurring operating expense Impairment of fixed assets Total operating expenses Income (loss) from operations ) Other income (expense): Interest ) ) ) Non-operating gain (loss) ) Total other income (expense) ) ) Income (loss) before income taxes ) ) Provision for income taxes Net income (loss) % )% )% The following is a discussion of results of operations for each of the three years ended December 31, 2009, 2008 and 2007.The discussion should be read in conjunction with our Consolidated Financial Statements and notes thereto included elsewhere herein. The statements regarding the telecommunications industry, our expectations regarding our future performance and other non-historical statements in this discussion are forward-looking statements. Net Sales and Gross Profit Margin (in thousands) Net sales increased $8,454 or 24.4% for the year ended December 31, 2009 as compared to the same period in 2008.Net sales decreased $5,993 or 14.7% for the year ended December 31, 2008 compared to the same period in 2007. The increase in net sales for the year ended December 31, 2009 was primarily a result of an increase of $9,047 in net sales from the US and a decrease of $593 in net sales from the UK subsidiary. The decrease in net sales for the year ended December 31, 2008 was primarily a result of a decrease of $5,684 in net sales from the US, a decrease of $49 in net sales from UK subsidiary, and a $260 decrease in net sales from the Mexico subsidiary. Gross profit margin for the years ended December 31, 2009, 2008 and 2007 were 41.0%, 33.0% and 38.0%, respectively.Gross profit margin fluctuates based on current pricing volume and mix of sales. Operating Expenses Recurring operating expenses were $10,712, $14,550 and $15,441 for the years ended December 31, 2009, 2008 and 2007, respectively.Due to the economic downturn, the Company made two cuts during 2008. In June 2008 the Company closed down its Research and Development facility in Salt Lake City, Utah.R&D for the 20-20/Cerato products are now consolidated in California and in Sarasota.The Company also reduced its personnel in Sarasota in its ISM product line as well as decreased personnel in its manufacturing facility.These cuts reduced the Company’s operating expenses by $3,838 and $891 in 2009 and 2008, respectively. 14 General and administrative expenses decreased $1,387 for the year ended December 31, 2009 as compared to the same period in 2008.The net decrease for the year ended December 31, 2009 was primarily the result of the following items:(a) a $794 decrease in compensation and fringe benefit expense, (b) a $309 decrease in severance, (c) a $38 decrease in business insurance, (d) a $86 decrease in professional fees, (e) a $181 decrease in audit and legal fees, (f) a $72 decrease in office supplies, (g) a $24 decrease in travel, M&E and, (h) a $32 decrease in software, licenses and support.These decreases were offset with a $149 increase in bad debt reserve. Sales and marketing expenses decreased $1,041 for the year ended December 31, 2009 as compared to the same period in 2008.The net decrease for the year ended December 31, 2009 wasprimarily the result of the following items:(a) a $730 decrease in compensation and fringe benefit expenses, (b) a $36 decrease in severance, (c) a $11 decrease in professional fees, (d) a $14 decrease in document fees, (e) a $92 decrease in telephone and office supplies, (f) a $146 decrease in travel, M&E and (h) a $32 decrease in sales promotions, training and software, license and support.These decreases were offset with a $20 increase in bad debt reserve. Research and development expenses decreased $1,102 for the year ended December 31, 2009 as compared to the same period in 2008.The net decrease for the year December 31, 2009 was primarily the result of (a) a $605 decrease in compensation and fringe benefits, (b) a $167 decrease in severance, (c) a $267 decrease in rents, (d) a $62 decrease in travel, M&E, (e) a $62 decrease in certifications and (f) a $9 decrease in telephone charges.These decreases were offset by a $47 increase in outside consulting fees and a $23 increase in R&D material and equipment. Depreciation and amortization decreased by $308 for the year ended December 31, 2009 as compared to the same period in 2008.The decrease for the year ended December 31, 2009 was primarily the result of (a) lower asset purchases and older assets becoming fully depreciated and (b) a $171 decrease due to the purchase of a customer list that was subsequently written off in 2008. General and administrative expenses increased $398 for the year ended December 31, 2008 as compared to the same period in 2007.The net increase for the year ended December 31, 2008 was primarily the result of the following items: (a) a $266 increase in compensation and fringe benefit expenses, (b) a $262 increase in severance, (c) a $120 increase in professional fees and (d) an $87 increase in software licenses and support.These increases were partially offset with a $80 decrease in bad debt expense, a $168 decrease in audit and legal, a $55 decrease in business insurance and a $34 decrease in travel, M&E. Sales and marketing expenses decreased $798 for the year ended December 31, 2008 as compared to the same period 2007.The net decrease for the year December 31, 2008 was primarily the result of the following items: (a) a $485 decrease in payroll, (b) a $324 decrease in commission and fringe benefit expenses, (c) a $44 decrease in travel related expense, and (d) a $75 decrease in bad debt expense from the UK operation.These decreases were partially offset with a $45 increase in severance, $32 increase in professional fees, $24 increase in postage and office supplies, a $21 increase in shipping charges and a $8 increase in software licenses and support. Research and development expenses decreased $743 for the year ended December 31, 2008 as compared to the same period in 2007.The net decrease for the year December 31, 2008 was primarily the result of (a) a $560 decrease in compensation and fringe benefits (b) a $78 decrease in professional fees, (c) a $349 decrease in R&D material and equipment, and (d) a $9 decrease in education and training.These decreases were partially offset by a $178 increase in severance and a $75 increase in rents. 15 Depreciation and amortization expense increased $252 for the year ended December 31, 2008 as compared to the same period in 2007.The increase for the year ended December 31, 2008 was primarily the result of (a) $171 increase due to the purchase of customer list that was subsequently written off and (b) $81 increase in depreciation expense due to the purchase of assets that began depreciation in 2008. For the year ended December 31, 2008 the Company recorded an impairment charge for their US goodwill and their UK customer list of $169.No impairment was recorded in 2007. Other Income (Expense) For the year ended December 31, 2009, interest expense increased $39 and non-operating gain (loss) decreased $1,358 as compared to the same period in 2008.The increase in interest costs was primarily the result of the increased balance on the line of credit due to increased sales.The decrease in non-operating gain of $1,358 was primarily related to the gain on the sale from Telident recognized in 2008. For the year ended December 31, 2008, interest expense decreased $546 and non-operating gain (loss) increased $1,543 as compared to the same period in 2007.The decrease in interest costs was primarily the result of an additional charge of approximately $489 from the debt restructuring in 2007.The increase in non-operatinggain of $1,543 was primarily related to a gain on the sale from Telident. Liquidity and Capital Resources Net cash flows provided by (used in) operating activities Net cash provided by operating activities was $2,779 for the year ended December 31, 2009.The $2,779 was comprised of the following items: (a) net income of $5,427, (b) net non-cash expense of $348, (c) a decrease in operating assets of $787, and (d) a decrease in operating liabilities of $3,783.The net decrease in operating assets was primarily the result of a decrease in accounts receivables of $536, a $188 decrease in inventory, a $158 decrease in prepaid expenses offset with a $95 increase in other assets.The net decrease in operating liabilities was primarily the result of decreased accounts payable of $3,638, a $172 decrease in accrued liabilities offset with a $27 increase in deferred revenue.The net non-cash expense in 2009 of $348 was primarily comprised of depreciation and amortization of $234, a $74 provision for slow moving inventory, a $26 recovery of doubtful accounts and amortization of deferred finance costs of $58. Net cash provided by operating activities was $392 for the year ended December 31, 2008.The $392 was comprised of the following items: (a) net loss of $3,281, (b) net non-cash income of $485, (c) a decrease in operating assets of $3,561, and (d) an increase in operating liabilities of $597.The net decrease in operating assets was primarily the result of a decrease in accounts receivables of $3,720, a $16 increase in inventory and a $170 increase in other assets.The net increase in operating liabilities was primarily the result of increased accounts payable of $1,409, offset with a decrease in accrued liabilities of $736, and a $76 decrease in deferred revenue.The net non-cash income in 2008 of $485 was primarily comprised of the $1,436 gain from the sale of the Telident line of products offset by depreciation and amortization of $367, the amortization and impairment of other intangible assets of $382, and a $312 provision for slow moving inventory. Net cash used in operating activities was $176 for the year ended December 31, 2007.The $176 was comprised of the following items: (a) net loss of $2,070, (b) net non-cash expense of $770, (c) an increase in operating assets of $1,233, and (d) an increase in operating liabilities of $2,357.The net increase in operating assets was primarily the result of an increase in accounts receivables of $593, a $281 increase in inventory and a $259 increase in other assets.The net increase in operating liabilities was primarily the result of increased accounts payable of $2,239, an increase in accrued liabilities of $473, offset with a $355 decrease in deferred revenue.The net non-cash expense in 2007 of $770 was primarily comprised of depreciation and amortization of $440, the amortization of deferred finance costs of $247, and an $85 provision for slow moving inventory. 16 Net cash flows provided by (used in) investing activities Net cash flows used in investing activities were $193 for the year ended December 31, 2009, as the Company acquired property and equipment to support its operations. Net cash flows provided by investing activities were $1,520 for the year ended December 31, 2008 primarily driven by the $1,750 proceeds from the sale of the Telident. Net cash flows used in investing activities were $534 for the year ended December 31, 2007 as the Company acquired property and equipment to support its operations. Net cash flows provided by (used in) financing activities Net cash flows used in financing activities for the year ended December 31, 2009 were $2,865.The Company had net repayments on its line of credit of $1,167 and net principal repayments of $1,246. Additionally, the Company paid off a note from a related party of $203 and paid dividends on the Preferred Series B convertible stock of $253. Net cash flows used in financing activities for the year ended December 31, 2008 were $2,221.The Company had net borrowings on its line of credit of $262 and net principal repayments of $2,230. Additionally, the Company paid dividends on the Preferred Series B convertible stock of $253. Net cash flows provided by financing activities for the year ended December 31, 2007 were $1,067.The Company had net repayments on its line of credit of $1,366 and net borrowings on the term loan of $2,685 associated with the refinancing.Additionally, the Company paid dividends on the Preferred Series B convertible stock of $252. Liquidity As of December 31, 2009 the Company had cash and cash equivalents of $339 as compared to $548 as of December 31, 2008.Working capital deficiency as of December 31, 2009 was $962 as compared to $4,935 as of December 31, 2008. The Company’s management implemented plans during 2008 to increase gross margin and decrease operating costs.These plans were successful and the Company continues to see efficiencies in operating expenses due to the cuts made in 2008.The Company has plans to continue its efforts to increase sales and gross profits to ensure it is successful in meeting all the financial covenants associated with the Company’s credit facility as described in Note 6.Should these plans not meet management’s objectives the Company may need to raise additional funds through debt or equity offerings.There can be no assurance as to the availability of any needed funding and, if available, that the source of funds would be available on terms and conditions acceptable to management. As of December 31, 2008 the Company had cash and cash equivalents of $548 as compared to $1,123 as of December 31, 2007.Working capital deficiency as of December 31, 2008 was $4,935 and a working capital surplus was $116 as of December 31, 2007. The Company has 12,625 shares of Series B and 40,000 shares of Series C Preferred Stock outstanding as of December 31, 2009.Holders of shares of our Series B Preferred Stock are entitled to receive annual dividends of $20 per share.Holders of shares of our Series C Preferred Stock are entitled to receive annual dividends of $20 per share.If we are in arrears on four quarterly dividend payments on our Series B Preferred Stock (whether or not consecutive) or any part thereof, including interest, then the number of directors comprising our Board of Directors shall be increased to a number that allows the holders of our Series B Preferred Stock to elect a majority of our Board of Directors.The Series C Preferred holder has agreed to defer the demand for payment of twenty-seven dividend payments until April 2011.The Series B Preferred Stock dividend was in arrears three payments at December 31, 2009. 17 Our contractual obligations consist of operating leases for facilities, debt financing and dividend requirements on our Preferred Series B and C Convertible stock. The following table summarizes our fixed cash obligations as of December 31, 2009 for the fiscal years ending December 31: and thereafter Operating leases $ Debt financing 24 5 Preferred Series B and C convertiblestock dividends Total contractual cash obligations $ Dividends payable on our Series C Preferred stock will continue at the rate of $800 per year as long as such shares are outstanding.Dividends on Series B Preferred stock will continue at the rate of $253 per year as long as such shares are outstanding.Unpaid dividends on both Series B and Series C Preferred shares accrue interest at 10% per annum. As of December 31, 2009 and 2008, accrued interest on these Preferred Series C shares totaled $1,064 and $724, respectively. Teltronics does not engage in any off-balance sheet financing arrangements.In particular, we do not have any interest in limited purpose entities, which include special purpose entities and structured finance entities. ITEM7A.QUANTITATIVE AND QUALITATIVE DISCLOSURES ABOUT MARKET RISK The Company had no holdings of derivative financial or commodity instruments at December 31, 2009.The Company is exposed to financial market risks, including changes in interest rates.All borrowings under the Company's bank line of credit agreement bear interest at a variable rate based on the prime rate.An increase in interest rates of 100 basis points would not significantly impact the Company's net income.All of the Company's business is recorded in U.S. dollars.Accordingly, foreign exchange rate fluctuations should not have a significant impact on the Company.The sum of EPS for the four quarters may differ from the annual EPS due to the required method of computing weighted average number of shares in respective periods. Quarterly Results of Operations (Unaudited) 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Net sales $ Cost of goods sold Net income Net income (loss)per share: Basic $ ) Diluted $ ) 1st Quarter 2nd Quarter 3rd Quarter 4th Quarter Net sales $ Cost of goods sold Net income (loss) 87 ) 75 ) Net income (loss) per share: Basic $ ) $ ) $ ) $ ) Diluted $ ) $ ) $ ) $ ) 18 ITEM8.FINANCIAL STATEMENTS Certain information required by this item is included in Item 7A of Part II of this report under the heading "Quarterly Results of Operations (Unaudited)" and is incorporated into this item by reference. Index to Financial Statements Page Financial Statements: Report of Independent Registered Public Accounting Firm 20 Consolidated Balance Sheets – December 31, 2009 and 2008 21 Consolidated Statements of Operations for the Years Ended December 31, 2009, 2008 and 2007 22 Consolidated Statements of Shareholders' Deficiency for the Years Ended December 31, 2009, 2008 and 2007 23 Consolidated Statements of Cash Flows for the Years Ended December 31, 2009, 2008 and 2007 24 Notes to Consolidated Financial Statements 25 Financial Statement Schedule: Item 15(a)(2): Schedule II – Valuation and Qualifying Accounts 53 All other consolidated financial statement schedules have been omitted because the required information is shown in the consolidated financial statements or notes thereto or they are not applicable. 19 Report of Independent Registered Public Accounting Firm The Board of Directors and Shareholders of Teltronics, Inc.: We have audited the accompanying consolidated balance sheets of Teltronics, Inc. and subsidiaries (“Company”) as of December 31, 2009 and 2008, and the related consolidated statements of operations, shareholders' deficiency and cash flows for each of the years in the three year period ended December 31, 2009.Our audit also included the consolidated financial statement schedule listed in Item 15(a)(2).The Company’s management is responsible for these financial statements.Our responsibility is to express an opinion on these consolidated financial statements and schedule based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States of America).Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the consolidated financial statements are free of material misstatement.The Company is not required to have, nor were we engaged to perform, an audit of its internal control over financial reporting.Our audit included consideration of internal control over financial reporting as a basis for designing audit procedures that are appropriate in the circumstances, but not for the purpose of expressing an opinion on the effectiveness of the Company's internal control over financial reporting.Accordingly, we express no such opinion.An audit also includes examining, on a test basis, evidence supporting the amounts and disclosures in the consolidated financial statements, assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation.We believe that our audits provide a reasonable basis for our opinion. In our opinion, the consolidated financial statements referred to above present fairly, in all material respects, the consolidated financial position of the Company as of December 31, 2009 and 2008, and the consolidated results of its operations and its cash flows for each of the years in the three year period ended December 31, 2009, in conformity with accounting principles generally accepted in the United States of America.Also in our opinion, the related consolidated financial statement schedule, which is presented for additional analysis and is not a required part of the basic consolidated financial statements, when considered in relation to the basic consolidated financial statements taken as a whole, presents fairly in all material respects the information set forth therein. /s/ Kirkland, Russ, Murphy & Tapp, P.A. Clearwater, Florida March 19, 2010 20 TELTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (In thousands, except share data) ASSETS December 31, Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories, net Prepaid expenses and other current assets Total current assets Property and equipment, net Other assets, net Total assets $ $ LIABILITIES AND SHAREHOLDERS’ DEFICIENCY Current liabilities: Line of credit $ $ Current portion of long-term debt and capital lease obligations Accounts payable Accrued expenses and other current liabilities Deferred revenue Total current liabilities Long-term liabilities: Deferred dividends Long-term debt and capital lease obligations, net of current portion Total long-term liabilities Commitments and contingencies Shareholders' deficiency: Common stock, $.001 par value, 40,000,000 shares authorized, 8,703,539 issued and outstanding at December 31, 2009 and 8,647,539 issued and outstanding at December 31, 2008 9 9 Non-voting common stock, $.001 par value, 5,000,000 shares authorized, zero shares issued and outstanding Preferred Series A stock, $.001 par value, 100,000 shares authorized, 100,000 shares issued and outstanding Preferred Series B Convertible stock, $.001 par value, 25,000 shares authorized, 12,625 shares issued and outstanding Preferred Series C Convertible stock, $.001 par value, 50,000 shares authorized, 40,000 shares issued and outstanding Additional paid-in capital Other comprehensive loss ) ) Accumulated deficit ) ) Total shareholders' deficiency ) ) Total liabilities and shareholders' deficiency $ $ The accompanying notes are an integral part of these consolidated financial statements. 21 TELTRONICS, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (In thousands, except share data) Years Ended December 31, Net sales Product sales and installation $ $ $ Maintenance and service Cost of goods sold Gross profit Operating expenses: General and administrative Sales and marketing Research and development Depreciation and amortization Impairment of goodwill and intangible assets Income (loss) from operations ) 7 Other income (expense): Interest ) ) ) Non-operating gain (loss) 49 ) ) 5 ) Income (loss) before income taxes ) ) Income taxes 9 (7
